DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 14 is objected to because of an informality, which can be corrected as follows:  In line 3, between “holes” and (W-d), --is--  should be inserted.  Appropriate correction is required.

Claim Interpretation - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(f):                                                                                                            
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.          

Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  In each of these claims, the terms, W and d, are not defined.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 7, 8, and 10-18 are rejected under 35 U.S.C. 103 as being unpatentable over Young et al. (8,836,200) in view of Podany (WO99/44514).  Young et al. disclose the invention substantially as claimed. Young et al. disclose, at least in figures 1A, 2, and 3A and col. 5, lines 1-60 and col. 6 lines 30-50; an apparatus adapted to produce torsional-mode ultrasonic vibrations, comprising a coaxially-aligned array of piezo-electric ceramic elements (8) having a proximal end and a distal end, and a hollow elongate conversion element (1) extending from the distal end of the coaxially-aligned array, the hollow elongate conversion element being defined by a wall, wherein a plurality of holes (2) extend through said wall of the hollow elongate conversion element, wherein the hollow elongate conversion element defines a longitudinal axis and a central axis defined by each said hole of the plurality of holes intersects with the longitudinal axis of the hollow elongate conversion element, wherein the hollow elongate conversion element is cylindrical, wherein the hollow elongate conversion element has a hollow interior of the elongate conversion element comprising an elongate lumen extending along a longitudinal axis of the hollow elongate conversion element, wherein the hollow elongate conversion element has a constant .
Young et al. also disclose a surgical tool  (as shown in fig. 3) activated by torsional-mode ultrasonic vibrations, comprising an apparatus adapted to produce torsional-mode ultrasonic vibrations, wherein the tool comprises an elongate waveguide means (34) adapted to transmit ultrasonic vibrations having a proximal end and a distal end and extending coaxially from the distal end of the hollow elongate conversion element of the apparatus, and comprising an effector element (35) of the surgical tool located at or adjacent the distal end of the elongate waveguide means.
However, Young et al. do not explicitly disclose that the plurality of holes are so arranged as to form one or more rows of holes, wherein the or each said row of holes extends helically along and around the hollow elongate conversion element, wherein each hole within a row of holes is spaced apart by a constant distance from adjacent holes within the same row of holes, and wherein each said hole is tapered towards an interior of the hollow elongate conversion element.  Podany teaches, at least in figure 5 and page 7, line 28 to page 8, line 13; an apparatus (an ultrasonic probe) including a plurality of holes (360, 362, 364) so arranged as to form one row of holes (e.g., 362 and 364), wherein the or each said row of holes extends helically along and around a hollow elongate conversion element (312), wherein each hole within a row of holes is spaced apart by a constant distance from adjacent holes within the same row of holes, and wherein each said hole is tapered towards an interior of the hollow elongate conversion element.   It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, in view of Podany, to modify the 
However, Young et al. in view of Podany do not explicitly disclose that a first ratio of an external diameter of the hollow elongate conversion element is (D), an effective separation between adjacent rows of holes (W-d), and a first ratio of (D) to (W-d) is greater than 4:1, wherein said first ratio of (D) to (W-d) is less than 15:1, wherein a second ratio of an effective separation between adjacent rows of holes is (W-d), a distance between holes in the same row is (l), and a second ratio of (W-d) to (l) is greater than 1.5:1, or wherein said second ratio of (W-d) to (l) is less than 5:1.  Nevertheless, Young et al. disclose, in col. 6 lines 58-65; that an end effector may be of “any desired form that is operable by torsional-mode ultrasonic vibrations” or that an end effector may be configured for “combinations of longitudinal-mode and torsional-mode excitation,” which “might be desirable.”  Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to dimension a hollow elongate conversion element such that first and second ratios are as desired.  It has been held that where the general conditions of a claim are disclosed in the prior art (e.g., forms of end effectors), discovering the optimum or workable ranges (of first and second ratios) involves only routine skill in the art. In re Aller, 105 USPQ 233.

Allowable Subject Matter
Claims 2, 4-6, and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  None of the prior art of record, alone or in combination, discloses an apparatus adapted to produce torsional-mode ultrasonic vibrations, comprising, inter alia: a coaxially-aligned array of piezo-electric ceramic elements having a proximal end and a distal end, and a hollow elongate conversion element extending from the distal end of the coaxially-aligned array, the hollow elongate conversion element being defined by a wall, wherein a plurality of holes extend through said wall of the hollow elongate conversion element, the plurality of holes being so arranged as to form one or more rows of holes, wherein the or each row of holes extends helically along and around the hollow elongate conversion element, and wherein each hole of the plurality of holes is identical to each other said hole of the plurality of holes, wherein the hollow elongate conversion element comprises a plurality of rows of holes, each said row of said plurality of rows of holes extending helically about the hollow elongate conversion element; or wherein each hole is cylindrical.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Clayton (10,137,033) teaches a surgical tool configured for torsional motion.
Any inquiry concerning this communication should be directed to Julian W. Woo at telephone number (571)272-4707. Normal office hours are: M-Th, 8-5:30 ET, 1st Fri. of biweek OFF; 2nd Fri., 8-4:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on (571) 272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the 

/JULIAN W WOO/Primary Examiner, Art Unit 3771